DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1: Line 14 of the claim recites the inequality 2Dx/((n + 1)·vx) < Tp < 2Dx/(n·vx) and line 15 recites “n being 1 or 2” but it is unclear from the claim whether n on the left hand side of the inequality must be equal to n on the right hand side of the inequality because n may be both 1 or 2. However, in light of Applicant’s as-filed specification page 14, lines 26-36, it appears that while n can be 1 or 2, n on both sides of the inequality presented in equation 1 (presented in line 7 of page 10 of Applicant’s as-filed specification) must agree with each other, i.e. n must be the same on both sides of the inequality. Accordingly, this is the interpretation that was taken by the examiner for the purposes of claim interpretation and prior art searching.
	The examiner recommends affirming this interpretation of the claim in remarks and amending the claim to reflect such an interpretation by reciting a limitation such as --n being the same value on each side of the inequality equation-- in order to obviate the instant rejection under 35 U.S.C. 112. Alternatively, if this interpretation is not accurate and/or Applicant has another interpretation of the scope of the instant claim, Applicant is encouraged to respond to this office action with remarks/arguments that clearly indicate the portions of Applicant’s disclosure that support the alternative interpretation of the scope of the claim.

	As to claim 12: Line 10 of the claim also recites the inequality 2Dx/((n + 1)·vx) < Tp < 2Dx/(n·vx) with line 11 indicating “n being 1 or 2” and accordingly is also rejected under 35 U.S.C. 112(b) for reasons similar to claim 1 above but is not repeated herein for brevity.
	Regarding the instant claim, similar to claim 1 above, the examiner recommends affirming this interpretation of the claim in remarks and amending the claim to reflect such an interpretation by reciting a limitation such as --n being the same value on each side of the inequality equation-- in order to obviate the instant rejection under 35 U.S.C. 112. Alternatively, if this interpretation is not accurate and/or Applicant has another interpretation of the scope of the instant claim, Applicant is encouraged to respond to this office action with remarks/arguments that clearly indicate the portions of Applicant’s disclosure that support the alternative interpretation of the scope of the claim.

	As to claims 2-11 and 13-19: Each of said claims depends ultimately from one of claims 1 or 12 and accordingly each inherits the indefiniteness of their respective parent claim for the reasons noted above regarding claims 1 and 7.

	Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In the following, the examiner explicitly notes that claims 1-19 may be in condition for allowance if the rejections of each of said claims under 35 U.S.C. 112(b) are remedied in the event that the examiner’s interpretation as noted above, i.e. that n is the same value on both sides of the equation recited in each of claims 1 and 12, is accurate and affirmed by Applicant. Should Applicant have another interpretation of the claims which obviates this interpretation, another office action may be required in view of Applicant’s remarks and/or arguments pertaining to the scope of said claims and may result in the indication of a lack of novelty and/or obviousness as necessary in light of said remarks and/or arguments presented by Applicant at that time.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an inspection device comprising a transmitter, a receiver, a supporter provided between the transmitter and the receiver, the supporter being configured to support an inspection object, the first period Tp (s), a distance Dx (m), and a velocity vx (m/s) satisfying 2Dx/((n + 1)·vx) < Tp < 2Dx/(n·vx), n being 1 or 2, the distance Dx being a shorter distance of a first distance and a second distance, the first distance being a distance along a first direction between the transmitter and the supporter, the second distance being a distance along the first direction between the supporter and the receiver, when considered in combination with the other limitations recited in the instant claim and when interpreted in the manner noted above regarding the 35 U.S.C. 112(b) rejection of the instant claim, i.e. that n is the same value on both sides of the inequality.
In particular, while it is known from the prior art to inspect objects that are supported by a support that is disposed between an ultrasonic transmitter and receiver (see, for example, Hornung et al. US Pat 6,407,964 B1 with particular attention drawn to fig. 1 and details in col. 2, lines 57-67 and col. 3, lines 1-45 or Knorr US PG-PUB 2014/0377450 A1 with particular attention drawn to fig. 4 and details in ¶ 72 and 73), there does not appear to be a disclosure, teaching, suggestion, or any other motivation to modify any of said references such that the inequality presented by Applicant in claim 1 is satisfied. 

	As to claim 12: The claim is drawn to an inspection method and recites the same allowable feature of claim 1 above and accordingly is indicated allowable over the prior art for reasons similar but not repeated herein for brevity (as with claim 1 above, this indication of allowable subject matter is contingent upon Applicant overcoming the 35 U.S.C. 112(b) rejection of the instant claim and affirming the examiner’s interpretation that n is the same value on both sides of the inequality presented in the instant claim).

As to claims 2-11 and 13-19: Each of said claims depend ultimately from one of claims 1 or 12 and accordingly would be allowable over the prior art at least by virtue of their respective dependencies upon an allowable independent claim if Applicant were to overcome the rejections to claims 1 and 12 under 35 U.S.C. 112(b) for the reasons noted above. Additionally, as noted with both claims 1 and 12 above, this indication of allowable subject matter is contingent upon Applicant affirming the examiner’s interpretation that n is the same value on both sides of the inequality presented in parent claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855